DECISION
The application of the above-named defendant for a review of the sentence of 7 years with a conditional DANGEROUS DESIGNATION for Attempted Incest imposed on May 5, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Terry Mailloux of the Montana Defender Project for assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.